Citation Nr: 1414014	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  11-07 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Montgomery GI Bill (MGIB) benefits in the amount of $5,638.83, to include the validity of the debt.


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision by the Committee of Waivers and Compromises (Committee) of the VA Regional Office (RO) and Education Center in Muskogee, Oklahoma.

The Veteran requested, and was scheduled for, a video conference hearing before a Veterans Law Judge in November 2011; notice of such was mailed to him at his address of record.  The Veteran failed to report for the hearing without explanation or request to reschedule.  The hearing request is therefore considered withdrawn.  See 38 C.F.R. § 20.704 (2013).


FINDING OF FACT

In a correspondence dated in May 2011, the Veteran expressed his desire to withdraw this appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).  In correspondence dated in May 2011, the Veteran wrote:

I will no longer fight the decision by U.S. Department of Veterans Affairs Education Office to deny my debt waiver request.  However, I would like it noted on record that I intensely disagree with the Department of Veterans Affairs' decision . . . I have already refunded the amount of $5,638.38 to the VA. . . I no longer have the time nor the energy to fight the VA's decision, however I am accepting this decision under contention and would like that dispute duly noted.

The Board construes this statement as a desire to record the Veteran's displeasure with the decision by the originating agency and an explicit withdrawal of the appeal.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


